BRYANT, Judge.
Where the trial court held that petitioners had fully served their life sentences after credits had been applied to their unconditional release dates, we affirm the trial court’s order.

Facts and Procedural History

Clyde Vernon Lovette and Charles Lynch (petitioners) were both inmates of the North Carolina Department of Correction (hereinafter “DOC”) system, serving sentences of life imprisonment. On 15 October 2010, petitioners filed applications for writs of habeas corpus commanding respondents, the DOC, Alvin Keller in his capacity as Secretary of the DOC, Rudy Foster in his capacity as Administrator of Dan River Prison Work Farm, and Tim Kerley in his capacity as Administrator of Catawba Correctional Center, to grant them uncon*454ditional release from prison. Petitions for writ of habeas corpus were simultaneously filed for thirteen other inmates.
Petitioners were each sentenced to life imprisonment pursuant to former N.C. Gen. Stat. § 14-2 (1974) which provided that a life sentence should be considered as imprisonment for eighty years.1 Petitioners alleged that while incarcerated in the DOC, they had earned sentence reduction credits for “gain time,” “good time,” and “meritorious service.” Based on these credits as well as days actually served, petitioners alleged that they had served their entire sentences and were entitled to be discharged from incarceration pursuant to N.C. Gen. Stat. § 17-33(2) (2010) (allowing for summary proceedings pursuant to a writ of habeas corpus).
On 6 December 2010, respondents filed motions to deny petitioners’ applications for writ of habeas corpus. Petitioners filed a Joint Motion for Summary Judgment on their applications for writ of habeas corpus as well as a Joint Response in Opposition to [respondents’] Motion to Dismiss petitioners’ applications for writ .of habeas corpus.2
Following a hearing on the parties’ motions held on 14 February 2011, the trial court denied summary judgment to both parties and denied respondents’ Motion to Deny Application for Writ of Habeas Corpus.
Subsequent to a second hearing, on 15 April 2011, the trial court joined petitioners’ applications for hearing and concluded the following: “Given the stipulation that Petitioners’ total credits, if applied to the unconditional release date, are sufficient to fully satisfy each Petitioners’ sentence, the Petitioners have fully served their sentences” and therefore the “continued detention of Petitioners is unlawful.” The trial court allowed the writs of habeas corpus and ordered petitioners to be discharged by 17 June 2011.
Respondents filed with this Court a petition for writ of certiorari, a motion for supersedeas, and a motion for temporary stay. On 24 June 2011, our Court issued a writ of certiorari to review the 16 June *4552011 order, allowed the petition for writ of supersedeas, and stayed the 16 June 2011 order pending disposition of respondents’ appeal.
Respondents’ sole issue on appeal is whether the trial court erred by ordering petitioners’ unconditional release from prison.
Respondents argue the trial court erred by concluding that it was bound by the decision in Jones v. Keller, 364 N.C. 249, 698 S.E.2d 49 (2010), but ignoring the reasoning of Jones. While the trial court’s findings of fact are binding on appeal if supported by competent evidence, the trial court’s conclusions of law are reviewable de novo. State v. Barber, 335 N.C. 120, 130, 436 S.E.2d 106, 111 (1993).
In the 16 June 2011 order, the trial court made the following pertinent conclusions of law:
1. This Court is bound by the holding in Jones v. Keller, 364 N.C. 249; 698 S.E.2d 49 (2010), (hereinafter, “Jones’’), which was decided by the North Carolina Supreme Court subsequent to the decision by the North Carolina Court of Appeals in Bowden.
2. The Jones decision clearly and on its face limited its decision to inmates serving life sentences for first-degree murder between 8 April 1974 and 30 June 1978 (See Jones at 252: “it is this limited group that we consider in this opinion”).
3. This Court now considers Petitioners, two inmates that are part of a distinguishable subset of the Bowden class, different than those considered in Jones: those who were sentenced to life imprisonment between 8 April 1974 and 30 June 1978 based on lesser convictions, for crimes other than first-degree murder.
In State v. Bowden, 193 N.C. App. 597, 668 S.E.2d 107 (2008), the defendant was convicted of two counts of first-degree murder and sentenced to two life sentences in 1975, at a time where N.C. Gen. Stat. § 14-2 (1974) provided that a life sentence should be considered as imprisonment for 80 years. Id. at 597-98, 668 S.E.2d at 108. The Bowden defendant filed a petition for a writ of habeas corpus and argued that after applying all of his sentence reduction credits, he had completed his 80-year sentence and was entitled to immediate release from prison. Id. The trial court denied his petition and the Bowden defendant appealed to this Court. We treated the matter as a motion for appropriate relief, vacated the trial court’s order, and remanded the matter, ordering the trial court to conduct an evidentiary hearing to resolve issues of fact raised in the defendant’s petition. Later, the *456trial court denied defendant’s claim for relief and concluded that N.C.G.S. § 14-2 (1974) only required the DOC to treat the defendant’s life sentence as a term of 80 years for purposes of parole eligibility. Id. at 598, 668 S.E.2d at 108.
The State asserted that N.C.G.S. § 14-2 did not govern the length of the defendant’s sentence in prison but only applied when determining his eligibility for parole and that a life sentence deemed a person to be imprisoned for the term of his natural life. Id. at 599, 668 S.E.2d at 109. Our Court concluded the following:
The plain language of the statute states that life imprisonment shall be considered as a sentence of imprisonment for a term of 80 years in the State’s prison without any limitation or restriction. . . . Had our Legislature intended that N.C. Gen. Stat. § 14-2 (1974) only apply when determining a prisoner’s parole eligibility, it would have been a simple matter to have included that explicit phrase.
Id. at 601, 668 S.E.2d at 110 (citations omitted). Accordingly, our Court reversed the trial court’s order and remanded for a hearing to determine defendant’s sentence reduction credit eligibility and to whom those credits would apply. Id.
Subsequent to Bowden, in Jones v. Keller, 364 N.C. 249, 698 S.E.2d 49 (2010), the North Carolina Supreme Court was asked to determine whether the defendant was entitled to habeas corpus relief on the grounds that once his good time, gain time, and merit time were credited toward his life sentence, statutorily defined as eighty years, he was entitled to unconditional release. Id. at 251, 698 S.E.2d at 52. Earlier, the trial court had concluded that because the Jones defendant was entitled to credits awarded by the DOC, had served the entirety of his sentence, and was entitled to relief, his petition for habeas corpus should be allowed and ordered that the Jones defendant be released. The DOC appealed to the North Carolina Supreme Court which allowed DOC’s motion for temporary stay and granted its petition for writ of certiorari. Id.
The DOC “assert[ed] that it never considered that [its] regulations applied to [the defendant] Jones or other inmates similarly situated for the purpose of calculating an unconditional release date.” Id. at 258, 698 S.E.2d at 57. The Supreme Court noted that although DOC’s regulations defined good time, gain time, and merit time as “[t]ime credits applied to an inmate’s sentence that reduce [] the amount of time to be served[,]” these credits were not to be used to calculate an *457unconditional release date. Id. at 258, 698 S.E.2d at 56. Accordingly, the trial court’s judgment was reversed with the North Carolina Supreme Court specifically stating that
[i]n light of the compelling State interest in maintaining public safety, we conclude that these regulations do not require that DOC apply time credits for purposes of unconditional release to those who committed first-degree murder during the 8 April 1974 through 30 June 1978 timeframe and were sentenced to life imprisonment.
Id. at 258, 698 S.E.2d at 57 (emphasis added). The Jones court emphasized the fact that the State’s “interest in ensuring public safety [was] particularly pronounced when dealing with those convicted of first-degree murder.” Id. at 257, 698 S.E.2d at 56 (citations omitted).
Based upon the language of the Jones court, the trial court in the instant case concluded that it was bound by the Jones decision regarding the application of time credits for purposes of unconditional release to those convicted of first-degree murder. Further, the trial court concluded that petitioners were distinguishable from the Jones defendant and distinguishable from the limited group the Jones decision addressed. The Jones decision only applied to inmates who committed first-degree murder during the time period from 8 April 1974 through 30 June 1978 and were subsequently sentenced to life imprisonment for first-degree murder. In the case before us, petitioners were sentenced to life imprisonment during the relevant time period but were convicted of lesser crimes than first-degree murder: Lovette for second-degree murder; and Lynch for second-degree burglary.
Considering both Bowden and Jones, we cannot say the trial court erred by concluding that petitioners were “part of a distinguishable subset of the Bowden class, different than those considered in Jones [.]” Like the trial court, we think the Supreme Court went to great lengths to distinguish the Jones defendants — those who committed first-degree murder and were sentenced to life imprisonment for first-degree murder — from other defendants serving life terms under N.C.G.S. § 14-2 (1974). Petitioners were serving life sentences statutorily set at eighty years with unconditional release dates to which credits could be applied. Therefore, the trial court did not err by concluding it was bound by the Jones decision but then differentiating the petitioners from the limited scope of the Jones decision.
*458Next, respondents contend the trial court could not alter the effect of sentences imposed on petitioners as it changed the determinations made by other superior courts. Specifically, respondents argue that “[t]he trial court’s order erroneously overlooks that terms of years sentences were provided by statute for the crimes committed by [petitioners], but the sentencing courts imposed life sentences.” Respondents’ argument is misplaced.
The trial court held that “ [petitioners, though sentenced to terms of life imprisonment, were actually serving sentences statutorily set at eighty years... [and] like others serving sentences of a determinate length, had unconditional release dates to which credits should be applied.” As stated above, petitioners were sentenced to life imprisonment under former N.C.G.S. § 14-2 (1974), which provided that a life sentence should be considered as imprisonment for eighty years. The trial court did not change the sentences imposed on petitioners, but rather, the trial court held that credits should be applied to their unconditional release dates, like similar prisoners who were serving sentences of a determinate length.
Last, respondents argue the 16 June 2011 order violated the separation of powers doctrine “by invading the provinces of the legislative and executive branches.” By ordering petitioners’ unconditional release, respondents’ argue that the trial court “usurped the authority of the legislature in (i) providing for parole for their life sentences and (ii) delegating to the Parole Commission sole authority in this matter.” Respondents also argue that the trial court usurped the authority of the executive branch by preventing the. Governor from pardoning or commuting petitioners’ sentences by preventing the Parole Commission from exercising its discretionary authority regarding parole. The trial court’s order applied credits to petitioners’ unconditional release dates, holding that petitioners had fully served their sentences. This ruling of the trial court, which is upheld, that petitioners are entitled to unconditional release by operation of law, does not violate the separation of powers doctrine.
Based on the foregoing, the trial court’s order is affirmed.
Judge ELMORE concurs.
Judge ERVIN dissents in separate opinion.

. Petitioner Lovette was charged with a first-degree murder that was committed in 1978 but plead guilty to second-degree murder. Petitioner Lynch was charged with two counts of second-degree burglary and one count of assault with intent to commit rape, offenses that were committed in 1978. Lynch’s charges were consolidated and a single life sentence was imposed for second-degree burglary.


. While titled “Joint Response in Opposition to Motion to Dismiss,” petitioners’ motion was in direct response to respondents’ 6 December 2010 “Motion to Deny Application for Writ of Habeas Corpus.”